DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: Appears to contain a typo in the claimed “a communications device”. Did Applicant intend to claim “a communication device” instead?  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: The claimed “the first short- range transceiver” in lines 10-11 lacks proper antecedent basis because the term its referring to is different. It appears the “the first short- range transceiver” in lines 10-11 is referring to the “a short-range transmitter”. The Examiner suggests to use the same terminology to refer to the same claimed subject matter. For example, amend “the first short-range transceiver in lines 10-11 to “the short-range transmitter of the communications device” or the like.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: The claimed “the user” in line 5 lacks antecedent basis. Did the Applicant intend to claim “a user” Appropriate correction is required.
Claim 15 is objected to because of the following informalities: Recites “a processor disposed on the wearable device” in line 9. Note that “a processor” is already introduced in line 8. Did Applicant intend to claim “the processor disposed on the wearable device” instead? Appropriate correction is required.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an Internet-connected transceiver”, “a short-range transmitter”, “short-range receiver”, and “an attachment” as recited in claim 1, “wherein the attachment is a hook and loop fastener” as recited in claim 3, “a vehicle computer system” as recited in claim 4, “wherein the wearable device further comprises a short-range transmitter” as recited in claim 10, “a short-range transmitter” and  “a short-range receiver” as recited in claim 11, “a GPS receiver” as recited in claim 13, “an attachment”, “a short-range receiver”, “a processor” as recited in claim 15 , and “a vehicle computer system comprising a short-range vehicle communication system” as recited in claim 18” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Provide proper antecedent basis in the detailed description for the claimed: ““an Internet-connected transceiver” and  “short-range receiver” as recited in claim 1,  “a vehicle computer system” as recited in claim 4, “a short-range receiver” as recited in claim 11,  “a short-range receiver”, and “a vehicle computer system comprising a short-range vehicle communication system” as recited in claim 18””.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7-9, 11, 15, 16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Johngren, Jeanne Muller et al., US 20030090598 A1].

Regarding claim 1:
	Johngren discloses:
1. A system [Johngren: Fig.1; Examiner: Fig.1 in its entirety is construed as the claimed “system”] for communicating data and displaying display information by a user [Johngren: Fig.1; ¶ 0020: “FIG. 1 illustrates apparatus for displaying digital images on an article worn by a user 10, in accordance with the teachings of the present invention”], the system comprising: 
a communications device (204) [Johngren: Fig.1: remote programming device 16; ¶ 0024: “remote programming device 16 can be a personal computer”] comprising: 
an Internet-connected transceiver [Johngren: ¶ 0024: “Remote programming device 16 can connect to Internet 20”; ¶ 0024: “remote programming device 16 can be a personal computer” Examiner: Remote programming device (personal computer) 16 receives and transmit data over the internet as apparent from at least from at least Fig.5. Accordingly, remote programming device (personal computer) 16 necessarily comprises an Internet-connected transceiver. Furthermore, note that Remote programming device 16 comprises transceiver 19 as shown in Fig.2. ] and configured to receive data indicative of the display information [Johngren: ¶ 0032: “Johngren: Fig.5; ¶ 0032: “Users can locate, customize, create, and download image files using Internet software modules 21 made available on Internet 20. Internet software modules 21 can provide web-based applications including cataloging of image files that users can choose from, downloading of one or more image files to remote programming device 16, and loading of images into article 13. Internet software modules 21 include module 61 in which a user can register for a service to create an online account at a website, as shown in FIG. 5…In module 63, a user can browse or select from a list of image or design categories. In module 64, a user can view samples of image content. Once the user has identified a design that they want to use, a user can select the chosen image in module 65. In module 66, a user can indicate whether they want to customize the design or not. When the options are selected, module 68 creates a file. If the user desires to customize the image, module 67 can be used to edit the available options for the image file such as speed, number of objects displayed, the text of a message to be displayed, and the like. In module 69, a user can transfer the selected image from module 65 or customized image from module 68 to remote programming device 16”];
	 and a short-range transmitter [Johngren: Fig.2: transceiver 19; ¶ 0028: “In one embodiment, wireless connection 18 can be achieved using a standard wireless networking protocol such as, but not limited to, Bluetooth, Infrared, or 802.11b (known as "WiFi"). Other wireless protocols can be used to provide communication.”] configured transmit the data indicative of the display information [Johngren: ¶ 0029:” When remote programming device 16 attempts to open a connection with core system 22, software 40 runs module 41 to establish a connection through wired connection 17 or wireless connection 18 with remote programming device 16. Remote programming device 16 then transmits an image content file to core system 22 and software 40 accepts the file in module 42”];
	 and a wearable device (202) [Johngren: Fig.1: display 11 and circuit board 15; ¶ 0021: “Apparatus 10 includes display 11 attached with attachment 12 to article 13, thereby display 11 becomes a layer of article 13”; ¶ 0022: “different implementations, display 11 can be in the form of a screen which can cover the entire article 13 or be attached only to a portion of article 13 which is the desired viewing area”; ¶ 0023: “Circuit board 15 is coupled to display 11”; Examiner: The display 11 in combination with the circuit board 15 in construed as the claimed “wearable device”. ] for receiving the data indicative of the display information [Johngren: ¶ 0029:” When remote programming device 16 attempts to open a connection with core system 22, software 40 runs module 41 to establish a connection through wired connection 17 or wireless connection 18 with remote programming device 16. Remote programming device 16 then transmits an image content file to core system 22 and software 40 accepts the file in module 42”] and displaying the display information [Johngren: ¶ 0030: “Software 40 also performs functions related to displaying the image content of the image display 11. When a user switches on power switch 29 in module 44, module 45 reads the files of content data from read/write memory 24. Module 46 assembles video instructions. Module 47 delivers video signal output 28 to drivers 25 for enabling display of the image on display 11”], the wearable device (202) comprising: 
a short-range receiver [Johngren: Fig.2: wireless transceiver 34; ¶ 0028: “In one embodiment, wireless connection 18 can be achieved using a standard wireless networking protocol such as, but not limited to, Bluetooth, Infrared, or 802.11b (known as "WiFi"). Other wireless protocols can be used to provide communication.”] configured to communicate with the first short- range transceiver [Johngren: ¶ 0028: “Wireless transceiver 34 communicates with transceiver 19 connected to remote programming device 16”] to receive the data indicative of the display information [Johngren: ¶ 0029:” When remote programming device 16 attempts to open a connection with core system 22, software 40 runs module 41 to establish a connection through wired connection 17 or wireless connection 18 with remote programming device 16. Remote programming device 16 then transmits an image content file to core system 22 and software 40 accepts the file in module 42”];
	 a display (208) [Johngren: Fig.1: display 11; ¶ 0021: “] Display 11 can be formed of a material which is flexible enough to roll and bend without being damaged for integrating display 1 1 on article 13. For example, display 11 can be formed of a polymer organic light-emitting diode (Poly-OLED) including a polymer (plastic) base material which provides the display ability to flex and bend. Suitable Poly-OLED displays are manufactured by DuPont Displays as "Plastic Poly-OLED Display Module", Phillips and Universal Display Corporation”] disposed on the wearable device (202) [Johngren: Fig.1: display 11 and circuit board 15; ¶ 0021: “Apparatus 10 includes display 11 attached with attachment 12 to article 13, thereby display 11 becomes a layer of article 13”; ¶ 0022: “different implementations, display 11 can be in the form of a screen which can cover the entire article 13 or be attached only to a portion of article 13 which is the desired viewing area”; ¶ 0023: “Circuit board 15 is coupled to display 11”; Examiner: The display 11 in combination with the circuit board 15 in construed as the claimed “wearable device”. ] displaying the display information [Johngren: ¶ 0030: “Software 40 also performs functions related to displaying the image content of the image display 11. When a user switches on power switch 29 in module 44, module 45 reads the files of content data from read/write memory 24. Module 46 assembles video instructions. Module 47 delivers video signal output 28 to drivers 25 for enabling display of the image on display 11”];
	 and an attachment [Johngren: Fig.1: attachment 12] for attaching the wearable device (202) to an article of clothing of the user [Johngren: ¶ 0020: “Apparatus 10 includes display 11 attached with attachment 12 to article 13, thereby display 11 becomes a layer of article 13. Attachment 12 can be a hook and loop or other standard snap attachment and can be detached from article 13 to allow for washing.”].

Regarding claim 3:
Johngren discloses:
3. The system of claim 1, 
	wherein the attachment is a hook and loop fastener [Johngren: ¶ 0020: “Attachment 12 can be a hook and loop”].

Regarding claim 7:
Johngren discloses:
7. The system of claim 1, 
	wherein the display information comprises animation data and the wearable device (202) is configured to animate the display information [Johngren: Abstract: “A screen that can display computer-generated animations can attach to clothing”; ¶ 0033: “Illustrated in FIGS. 6A-6B are representations of articles 13 including display 11. In this embodiment, the content is animated and, therefore, moves through a sequence in a similar manner to a computer "screen saver" animation.”].

Regarding claim 8:
	Johngren discloses:
8. The system of claim 1, 
	wherein the display of the wearable device (202) comprises one of a light emitting diode display [Johngren: ¶ 0021: “For example, display 11 can be formed of a polymer organic light-emitting diode (Poly-OLED) including a polymer (plastic) base material which provides the display ability to flex and bend. Suitable Poly-OLED displays are manufactured by DuPont Displays as "Plastic Poly-OLED Display Module", Phillips and Universal Display Corporation”], a liquid crystal display, and an electrophoretic ink display.

Regarding claim 9:
	Johngren discloses:
9. The system of claim 1, 
	wherein the wearable device (202) further comprises a short-range transmitter [Johngren: Fig.2: wireless transceiver 34] configured to transmit a short-range communication [Johngren: Fig.2: wireless connection 18; ¶ 0006: “The visual content displayed on the clothing can be changed by a user by using a wired interface to a computer or by receiving the content via a short- or long-range wireless transmission”; ¶ 0028: “In one embodiment, wireless connection 18 can be achieved using a standard wireless networking protocol such as, but not limited to, Bluetooth, Infrared, or 802.11b (known as "WiFi"). Other wireless protocols can be used to provide communication.”].

Regarding claim 11:
	Johngren discloses:
11. A method for communicating data and displaying display information by a user [Johngren: Fig.1; ¶ 0020: “FIG. 1 illustrates apparatus for displaying digital images on an article worn by a user 10, in accordance with the teachings of the present invention”], the method comprising: 
receiving, over the Internet [Johngren: ¶ 0024: “Remote programming device 16 can connect to Internet 20”] and by a communication device (204) [Johngren: Fig.1: remote programming device 16; ¶ 0024: “remote programming device 16 can be a personal computer”], data indicative of the display information [Johngren: ¶ 0032: “Johngren: Fig.5; ¶ 0032: “Users can locate, customize, create, and download image files using Internet software modules 21 made available on Internet 20. Internet software modules 21 can provide web-based applications including cataloging of image files that users can choose from, downloading of one or more image files to remote programming device 16, and loading of images into article 13. Internet software modules 21 include module 61 in which a user can register for a service to create an online account at a website, as shown in FIG. 5…In module 63, a user can browse or select from a list of image or design categories. In module 64, a user can view samples of image content. Once the user has identified a design that they want to use, a user can select the chosen image in module 65. In module 66, a user can indicate whether they want to customize the design or not. When the options are selected, module 68 creates a file. If the user desires to customize the image, module 67 can be used to edit the available options for the image file such as speed, number of objects displayed, the text of a message to be displayed, and the like. In module 69, a user can transfer the selected image from module 65 or customized image from module 68 to remote programming device 16”];
	 transmitting [Johngren: ¶ 0029:” When remote programming device 16 attempts to open a connection with core system 22, software 40 runs module 41 to establish a connection through wired connection 17 or wireless connection 18 with remote programming device 16. Remote programming device 16 then transmits an image content file to core system 22 and software 40 accepts the file in module 42”], via a short-range transmitter [Johngren: Fig.2: transceiver 19; ¶ 0028: “In one embodiment, wireless connection 18 can be achieved using a standard wireless networking protocol such as, but not limited to, Bluetooth, Infrared, or 802.11b (known as "WiFi"). Other wireless protocols can be used to provide communication.”] and to a wearable device (202) [Johngren: Fig.1: display 11 and circuit board 15; ¶ 0021: “Apparatus 10 includes display 11 attached with attachment 12 to article 13, thereby display 11 becomes a layer of article 13”; ¶ 0022: “different implementations, display 11 can be in the form of a screen which can cover the entire article 13 or be attached only to a portion of article 13 which is the desired viewing area”; ¶ 0023: “Circuit board 15 is coupled to display 11”; Examiner: The display 11 in combination with the circuit board 15 in construed as the claimed “wearable device”. ], the data indicative of the display information [Johngren: ¶ 0029:” When remote programming device 16 attempts to open a connection with core system 22, software 40 runs module 41 to establish a connection through wired connection 17 or wireless connection 18 with remote programming device 16. Remote programming device 16 then transmits an image content file to core system 22 and software 40 accepts the file in module 42”];
	 receiving, by a short-range receiver  [Johngren: Fig.2: wireless transceiver 34; ¶ 0028: “In one embodiment, wireless connection 18 can be achieved using a standard wireless networking protocol such as, but not limited to, Bluetooth, Infrared, or 802.11b (known as "WiFi"). Other wireless protocols can be used to provide communication.”] of the wearable device (202) [Johngren: ¶ 0029:” When remote programming device 16 attempts to open a connection with core system 22, software 40 runs module 41 to establish a connection through wired connection 17 or wireless connection 18 with remote programming device 16. Remote programming device 16 then transmits an image content file to core system 22 and software 40 accepts the file in module 42”], the data indicative of the display information [Johngren: ¶ 0029:” When remote programming device 16 attempts to open a connection with core system 22, software 40 runs module 41 to establish a connection through wired connection 17 or wireless connection 18 with remote programming device 16. Remote programming device 16 then transmits an image content file to core system 22 and software 40 accepts the file in module 42”];
	 and displaying [Johngren: ¶ 0030: “Software 40 also performs functions related to displaying the image content of the image display 11. When a user switches on power switch 29 in module 44, module 45 reads the files of content data from read/write memory 24. Module 46 assembles video instructions. Module 47 delivers video signal output 28 to drivers 25 for enabling display of the image on display 11”], by a display [Johngren: Fig.1: display 11; ¶ 0021: “] Display 11 can be formed of a material which is flexible enough to roll and bend without being damaged for integrating display 1 1 on article 13. For example, display 11 can be formed of a polymer organic light-emitting diode (Poly-OLED) including a polymer (plastic) base material which provides the display ability to flex and bend. Suitable Poly-OLED displays are manufactured by DuPont Displays as "Plastic Poly-OLED Display Module", Phillips and Universal Display Corporation”] of the wearable device (202) [Johngren: Fig.1: display 11 and circuit board 15; ¶ 0021: “Apparatus 10 includes display 11 attached with attachment 12 to article 13, thereby display 11 becomes a layer of article 13”; ¶ 0022: “different implementations, display 11 can be in the form of a screen which can cover the entire article 13 or be attached only to a portion of article 13 which is the desired viewing area”; ¶ 0023: “Circuit board 15 is coupled to display 11”; Examiner: The display 11 in combination with the circuit board 15 in construed as the claimed “wearable device”. ], the display information [Johngren: ¶ 0030: “Software 40 also performs functions related to displaying the image content of the image display 11. When a user switches on power switch 29 in module 44, module 45 reads the files of content data from read/write memory 24. Module 46 assembles video instructions. Module 47 delivers video signal output 28 to drivers 25 for enabling display of the image on display 11”], 
	wherein the wearable device (202) is configured to be attached  [Johngren: Fig.1: attachment 12] to an article of clothing of the user [Johngren: ¶ 0020: “Apparatus 10 includes display 11 attached with attachment 12 to article 13, thereby display 11 becomes a layer of article 13. Attachment 12 can be a hook and loop or other standard snap attachment and can be detached from article 13 to allow for washing.”].

Regarding claim 15:
	Johngren discloses:
15. A system [Johngren: Fig.1; Examiner: Fig.1 in its entirety is construed as the claimed “system”] for communicating and displaying display information [Johngren: Fig.1; ¶ 0020: “FIG. 1 illustrates apparatus for displaying digital images on an article worn by a user 10, in accordance with the teachings of the present invention”], the system comprising: 
a wearable device (202) [Johngren: Fig.1: display 11 and circuit board 15; ¶ 0021: “Apparatus 10 includes display 11 attached with attachment 12 to article 13, thereby display 11 becomes a layer of article 13”; ¶ 0022: “different implementations, display 11 can be in the form of a screen which can cover the entire article 13 or be attached only to a portion of article 13 which is the desired viewing area”; ¶ 0023: “Circuit board 15 is coupled to display 11”; Examiner: The display 11 in combination with the circuit board 15 in construed as the claimed “wearable device”. ] including: 
an attachment [Johngren: Fig.1: attachment 12] for attaching the wearable device (202) to an article of clothing of the user [Johngren: ¶ 0020: “Apparatus 10 includes display 11 attached with attachment 12 to article 13, thereby display 11 becomes a layer of article 13. Attachment 12 can be a hook and loop or other standard snap attachment and can be detached from article 13 to allow for washing.”];
	 a short-range receiver [Johngren: Fig.2: wireless transceiver 34; ¶ 0028: “In one embodiment, wireless connection 18 can be achieved using a standard wireless networking protocol such as, but not limited to, Bluetooth, Infrared, or 802.11b (known as "WiFi"). Other wireless protocols can be used to provide communication.”];
	 a display [Johngren: Fig.1: display 11; ¶ 0021: “] Display 11 can be formed of a material which is flexible enough to roll and bend without being damaged for integrating display 1 1 on article 13. For example, display 11 can be formed of a polymer organic light-emitting diode (Poly-OLED) including a polymer (plastic) base material which provides the display ability to flex and bend. Suitable Poly-OLED displays are manufactured by DuPont Displays as "Plastic Poly-OLED Display Module", Phillips and Universal Display Corporation”];
	 a processor [Johngren: Fig.2: microcomputer 23] and ;
	 a processor disposed on the wearable device (202) [Johngren: Fig.2; ¶ 0025: “Core system 22 comprises a plurality of components attached or coupled to circuit board 15, as shown in FIG. 2. Core system 22 includes microcomputer 23 with read/write memory 24”];
	 one or more non-transitory computer-readable media [Johngren: Fig.2: read/write memory 24] storing computer- executable instructions [Johngren: Fig.2: software 40] that, when executed by the processor, perform a method of receiving [Johngren: ¶ 0029:” When remote programming device 16 attempts to open a connection with core system 22, software 40 runs module 41 to establish a connection through wired connection 17 or wireless connection 18 with remote programming device 16. Remote programming device 16 then transmits an image content file to core system 22 and software 40 accepts the file in module 42”] and displaying the display information by the wearable device (202) [Johngren: ¶ 0030: “Software 40 also performs functions related to displaying the image content of the image display 11. When a user switches on power switch 29 in module 44, module 45 reads the files of content data from read/write memory 24. Module 46 assembles video instructions. Module 47 delivers video signal output 28 to drivers 25 for enabling display of the image on display 11”], the method comprising: 
receiving, by the short-range receiver and from a communication device (204) Johngren: Fig.1: remote programming device 16; ¶ 0024: “remote programming device 16 can be a personal computer”], data indicative of the display information [Johngren: ¶ 0029:” When remote programming device 16 attempts to open a connection with core system 22, software 40 runs module 41 to establish a connection through wired connection 17 or wireless connection 18 with remote programming device 16. Remote programming device 16 then transmits an image content file to core system 22 and software 40 accepts the file in module 42”];
	 displaying the display information by the display of the wearable device (202) [Johngren: ¶ 0030: “Software 40 also performs functions related to displaying the image content of the image display 11. When a user switches on power switch 29 in module 44, module 45 reads the files of content data from read/write memory 24. Module 46 assembles video instructions. Module 47 delivers video signal output 28 to drivers 25 for enabling display of the image on display 11”].

Regarding claim 16:
	Johngren discloses:
16. The system of claim 15, 
	wherein the attachment is permanently attached to the article of the clothing [Johngren: ¶ 0020: “Apparatus 10 includes display 11 attached with attachment 12 to article 13, thereby display 11 becomes a layer of article 13. Attachment 12 can be a hook and loop or other standard snap attachment and can be detached from article 13 to allow for washing.”; Examiner: It’s permanently attached if no one detaches it.].

Regarding claim 19:
	Johngren discloses:

19. The system of claim 15, 
	wherein the computer-executable instructions are further executed to transmit data from the wearable device (202) [Johngren: ¶ 0029:” When remote programming device 16 attempts to open a connection with core system 22, software 40 runs module 41 to establish a connection through wired connection 17 or wireless connection 18 with remote programming device 16. Remote programming device 16 then transmits an image content file to core system 22 and software 40 accepts the file in module 42”].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 5, 12, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Johngren, Jeanne Muller  et al., US 20030090598 A1] in view of [Anderson; Patrick Terry et al., US 20150348498 A1].

 Regarding claim 2:
	Johngren discloses:
2. The system of claim 1.
	However, Johngren does not expressly disclose:
wherein the display information is indicative of a company associated with the user.
	Anderson discloses:
wherein the display information is indicative of a company associated with the user [Anderson: Figs.23a-b; ¶ 0226: “FIG. 23a illustrates an example display for a small badge. In the example of FIG. 23a, a digital or electronic display of the badge may show the company's brand name and/or logo, the name and/or title of the employee wearing the badge, and may also have a section for advertising and/or special offers. FIG. 23b illustrates another example display for a larger badge. In the example of FIG. 23b, a digital or electronic display of the badge may show the company's brand name, logo, and/or slogan, the name and/or title of the employee wearing the badge, and may also have a larger section for advertising, graphics, and/or special offers”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Anderson in the invention of Johngren to yield the predictable result of making people aware of the company the user is associated with.     

Regarding claim 5:
	Johngren discloses:
5. The system of claim 1,
	wherein the communication device (204) is disposed at a company location [Examiner: The phrase “the communication device (204) is disposed at a company location” is an intended use and not given any patentable weight.].
	However, Johngren does not expressly disclose:
and the data is indicative of a company associated with the company location.
	Anderson discloses:
and the data is indicative of a company associated with the company location [Anderson: Figs.23a-b; ¶ 0046: “Badges could determine their location, and display information specific to that department”].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Anderson in the invention of Johngren to yield the predictable result of making people aware of the company the user is associated with.    

Regarding claim 12:
	Johngren discloses:
12. The method of claim 11.
	However, Johngren does not expressly disclose:
further comprising a step of processing the data, by the communication device (204), based on a location of the communication device (204).
	Anderson discloses:
further comprising a step of processing the data, by the communication device (204), based on a location of the communication device (204) [Anderson: Figs.23a-b; ¶ 0046: “Badges could determine their location, and display information specific to that department”].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Anderson in the invention of Johngren to yield the predictable result of making people aware of the company the user is associated with.   

Regarding claim 14:
Johngren discloses:
14. The method of claim 12.
	However, Johngren does not expressly disclose: 
wherein the location is associated with a company, and wherein the display information is indicative of the company.
	Anderson discloses:
wherein the location is associated with a company [Anderson: Figs.23a-b; ¶ 0226: “FIG. 23a illustrates an example display for a small badge. In the example of FIG. 23a, a digital or electronic display of the badge may show the company's brand name and/or logo, the name and/or title of the employee wearing the badge, and may also have a section for advertising and/or special offers. FIG. 23b illustrates another example display for a larger badge. In the example of FIG. 23b, a digital or electronic display of the badge may show the company's brand name, logo, and/or slogan, the name and/or title of the employee wearing the badge, and may also have a larger section for advertising, graphics, and/or special offers”], and wherein the display information is indicative of the company [Anderson: Figs.23a-b; ¶ 0226: “FIG. 23a illustrates an example display for a small badge. In the example of FIG. 23a, a digital or electronic display of the badge may show the company's brand name and/or logo, the name and/or title of the employee wearing the badge, and may also have a section for advertising and/or special offers. FIG. 23b illustrates another example display for a larger badge. In the example of FIG. 23b, a digital or electronic display of the badge may show the company's brand name, logo, and/or slogan, the name and/or title of the employee wearing the badge, and may also have a larger section for advertising, graphics, and/or special offers”].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Anderson in the invention of Johngren to yield the predictable result of making people aware of the company the user is associated with.     

Regarding claim 17:
	Johngren discloses:
17. The system of claim 15, 
and wherein the computer-executable instructions are further executed to animate the display information[Johngren: Abstract: “A screen that can display computer-generated animations can attach to clothing”; ¶ 0033: “Illustrated in FIGS. 6A-6B are representations of articles 13 including display 11. In this embodiment, the content is animated and, therefore, moves through a sequence in a similar manner to a computer "screen saver" animation.”].
However, Johngren does not expressly disclose:
wherein the display information is indicative of a company associated with the user.
	Anderson discloses:
wherein the display information is indicative of a company associated with the user [Anderson: Figs.23a-b; ¶ 0226: “FIG. 23a illustrates an example display for a small badge. In the example of FIG. 23a, a digital or electronic display of the badge may show the company's brand name and/or logo, the name and/or title of the employee wearing the badge, and may also have a section for advertising and/or special offers. FIG. 23b illustrates another example display for a larger badge. In the example of FIG. 23b, a digital or electronic display of the badge may show the company's brand name, logo, and/or slogan, the name and/or title of the employee wearing the badge, and may also have a larger section for advertising, graphics, and/or special offers”].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Anderson in the invention of Johngren to yield the predictable result of making people aware of the company the user is associated with.     

Claim(s) 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Johngren, Jeanne Muller et al., US 20030090598 A1] in view of [Pasternak; Tal et al.; US 20200159968 A1].

Regarding claim 4:
	Johngren discloses:
4. The system of claim 1.
	However, Johngren does not expressly discloses:
wherein the communication device (204) is a vehicle computer system.
	Pasternak discloses:
wherein the communication device (204) is a vehicle computer system [Pasternak: Fig.1: automotive computing device 102; ¶ 0022: “As set forth in FIG. 1A, a police vehicle 100 may include an automotive computing device 102 for controlling a covert state of the police vehicle 100 and propagating a covert mode status change to other devices. While a laptop computer is illustrated as the automotive computing device 102 in the example set forth in FIG. 1A, in other embodiments, other types of computing devices could be used, including but not limited to tablet computers, in-vehicle integrated computing devices, vehicular mobile radios, and any other computing device capable of being disposed in a vehicle and wiredly or wirelessly communicating with other computing devices”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Pasternak in the invention of Johngren, for example by substituting one type of communication device such as Johngren’s communication device (remote programming device 16) with Pasternak’s communication device (automotive computing device 102), to yield the predictable result of enabling a user to perform the functions communication device via a vehicle computer system.       

Regarding claim 18:
	Johngren discloses:
18. The system of claim 15.
	However, Johngren does not expressly discloses:
 	wherein the communication device (204) is a vehicle computer system comprising a short-range vehicle communication system for communicating with the wearable device (202).
	Pasternak discloses:
	wherein the communication device (204) is a vehicle computer system [Pasternak: Fig.1: automotive computing device 102; ¶ 0022: “As set forth in FIG. 1A, a police vehicle 100 may include an automotive computing device 102 for controlling a covert state of the police vehicle 100 and propagating a covert mode status change to other devices. While a laptop computer is illustrated as the automotive computing device 102 in the example set forth in FIG. 1A, in other embodiments, other types of computing devices could be used, including but not limited to tablet computers, in-vehicle integrated computing devices, vehicular mobile radios, and any other computing device capable of being disposed in a vehicle and wiredly or wirelessly communicating with other computing devices”] comprising a short-range vehicle communication system [Pasternak: Fig.3: communications unit 302; ¶ 0034: “The communications unit 302 may include one or more wireless transceivers 308, such as a DMR transceiver, a P25 transceiver, a Bluetooth transceiver”] for communicating with the wearable device (202) [Pasternak: ¶ 0033: “The communications unit 302 may include one or more wired or wireless input/output (I/O) interfaces 309 that are configurable to communicate with devices having switchable externally-perceivable outputs, with other mobile or portable radios, and/or with other types of accessory devices”].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Pasternak in the invention of Johngren, for example by substituting one type of communication device such as Johngren’s communication device (remote programming device 16) with Pasternak’s communication device (automotive computing device 102), to yield the predictable result of enabling a user to perform the functions communication device via a vehicle computer system.       

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Johngren, Jeanne Muller  et al., US 20030090598 A1] in view of [Kim; Kyong Il et al., US 20180271180 A1].

Regarding claim 6:
	Johngren discloses:
6. The system of claim 1, 
	and the data is indicative of a company providing contract work to the user [Examiner: The phrase “and the data is indicative of a company providing contract work to the user” is an intended use and not given any patentable weight.].
	However, Johngren does not expressly disclose:
wherein the communication device (204) is a mobile device.
	Kim discloses:
wherein the communication device (204) is a mobile device [Kim: Fig.2: user terminal 300; ¶ 0088: “The user terminal 300 may include a computer capable of communicating with the server 200 or a mobile device such as a smart phone or a tablet PC”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Kim in the invention of Johngren, for example by substituting the communication device (Remote programming device 16) of Johngren with the communication device (user terminal 300) of Kim to yield the predictable result of providing a more mobile device which the user can carry around more easily.    

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Johngren, Jeanne Muller  et al., US 20030090598 A1] in view of [Yoon; Byoung-Uk et al., US 20150261946 A1].

Regarding claim 10:
	Johngren discloses:
10. The system of claim 9.
	However, Johngren does not expressly disclose:
	wherein the short-range communication comprises identification information for authenticating the user.
	Yoon discloses:
	wherein the short-range communication comprises identification information for authenticating the user [Yoon: Claim 1: “An electronic device for controlling a wearable electronic device to authenticate a user, the electronic device comprising: a short-range wireless communication unit configured to receive biometric information of the user from the wearable electronic device; and a control unit configured to determine whether the user has been registered in the wearable electronic device, based on the biometric information and stored authentication information, and control the wearable electronic device to authenticate the user according to a result of the determination”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Yoon in the invention of Johngren to yield the predictable result of authenticating a user of the wearable device.   

Regarding claim 20:
	Johngren discloses:
20. The system of claim 19.
However, Johngren does not expressly disclose:
wherein the data is indicative of authorization of an identity of the user.
Yoon discloses:
wherein the data is indicative of authorization of an identity of the user [Yoon: Claim 1: “An electronic device for controlling a wearable electronic device to authenticate a user, the electronic device comprising: a short-range wireless communication unit configured to receive biometric information of the user from the wearable electronic device; and a control unit configured to determine whether the user has been registered in the wearable electronic device, based on the biometric information and stored authentication information, and control the wearable electronic device to authenticate the user according to a result of the determination”].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Yoon in the invention of Johngren to yield the predictable result of authenticating a user of the wearable device.   
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Johngren, Jeanne Muller  et al., US 20030090598 A1] in view of [Anderson; Patrick Terry et al., US 20150348498 A1] and further in view of [Jeremy; Wall et al., US 20170181255 A1].

Regarding claim 13:
	Johngren in in view of Anderson discloses:13. The method of claim 12, 
	wherein the communication device (204) is a mobile device associated with the user [Johngren: Fig.1: remote programming device 16; ¶ 0002: “This invention relates generally to portable electronic and computing devices”; ¶ 0004: “As portable and hand-held technological devices become more integral in people's lives”].
	However, Johngren in view of Anderson does not expressly disclose:
 and wherein the location is determined by a GPS receiver of the mobile device.
	Jeremy discloses:
and wherein the location is determined by a GPS receiver of the mobile device [Jeremy: ¶ 0058: “The app can use a smartphone's GPS receiver to track the wearer's current location”; ¶ 0059: “As an example scenario incorporating the shirt embodiment described above, when the app detects via the smartphone's GPS receiver that the wearer is within 40 feet of an intersection, then the app communicates with the connected shirt 10 to display white-colored lights on the patches 12 on the front of the shirt 10, and red-colored lights on patches on the rear of the shirt 10.”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Jeremy in the invention of Johngren in view of Anderson to yield the predictable result of displaying information based on the GPS location of the mobile device.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

[Cullen; Matthew, US 20180310046 A1] discloses:
	“A content distribution system featuring a plurality of wearable display devices. Wherein the wearable display devices may display be updated in real time via data connection with content from advertisers or other organizations”. as recited in the abstract.

[Lim; Seong Kyu et al., US 11375758 B2] discloses:
	“The present invention relates to a self-customizable micro LED garment capable of changing colors and patterns like a TV screen and, more particularly, to a useful invention comprising: a garment (100) composed of upper and lower garments (110, 120) worn on a wearer's body; a transparent micro LED display skin (300) coated on the surface of the garment (100); a master unit (400) and a remote slave (500) inside the upper and lower garments (110, 120) of the garment (100); and a smartphone (600), wherein the transparent micro LED display skin (300) is selectively controlled by means of an application installed on the smartphone (600) by the wearer to express a variety of colors according to the current situation of the wearer”, as recited in the abstract.







Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623